Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks submitted January 04, 2021 were received.
Amended claims 5 and 7-9, filed January 04, 2021, are pending and have been fully considered.  Claims 1-4 and 6 have been canceled. 
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 5 and 7-9 are allowed.  
The present invention is allowable over the applied prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method of manufacturing a gel-type scented candle, the method comprising: preparing a natural vegetable oil and a dried and pulverized fragrant-particle-providing natural plant (S1); mixing and aging a composition by adding and mixing the natural vegetable oil with the fragrant-particle-providing natural plant and maintaining a mixture at a predetermined temperature for a predetermined period of time so that the oil is blended with a base fragrance (S2), wherein the natural vegetable oil is mixed with 15 wt% of the fragrant-particle-providing natural plant based on the composition, maintained at a temperature of 40 to 50°C, and aged and mixed for 48 hr; separating the fragrant-particle-providing natural plant from the composition (S3); converting the composition into a gel type by adding and mixing the composition with a natural wax, a natural pigment and an antioxidant and performing heating in 
The closest prior art appears to be the reference(s) submitted on the Information Disclosure statement and applied references, wherein the references discloses a process of producing a gel candle comprising a natural wax, natural pigment and an antioxidant but fails to further teach the process includes the natural vegetable oil is mixed with 15 wt% of the fragrant-particle-providing natural plant based on the composition, maintained at a temperature of 40 to 50°C, and aged and mixed for 48 hr; separating the fragrant-particle-providing natural plant from the composition; converting the composition into a gel type by adding and mixing the composition with a natural wax, a natural pigment and an antioxidant and performing heating in a water bath. Therefore, the teachings of the references taken as a whole do not show or render obvious over the claimed combination set forth in independent claim 5 of the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771